Citation Nr: 0011982	
Decision Date: 05/05/00    Archive Date: 05/12/00

DOCKET NO.  97-04 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
gunshot wound to the right knee with arthritic changes, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran had active service from April 1954 to April 1958 
and from April 1961 to April 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 1996 rating decision of the 
Roanoke, Virginia Department of Veterans Affairs (VA) 
Regional Office (RO), which denied an evaluation in excess of 
10 percent for the veteran's right knee disability.  In a 
March 1981 rating decision, the RO had granted service 
connection for the disability and assigned it a 10 percent 
evaluation from November 1980.

The Board previously considered this case and remanded it in 
August 1998.  In December 1999, the RO issued a rating 
decision increasing the evaluation of the disability to 20 
percent from November 1995.  The case has been returned to 
the Board for appellate review.


FINDINGS OF FACT

1.  The residuals of a gunshot wound to the veteran's right 
knee include some slight instability of the knee, 
degenerative arthritis with no more than slight limitation of 
motion and pain on motion, and an asymptomatic surgical scar.

2.  The residuals of a gunshot wound to the veteran's right 
knee do not include a disability of the muscles.

3.  The current regulations pertaining to the evaluation of 
muscle disabilities are effective July 3, 1997 and are more 
favorable to the veteran than are the former regulations.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
residuals of a gunshot wound to the right knee, with 
arthritic changes, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5257, 5260, 5261 (1996 and 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Service medical records revealed that in September 1962, the 
veteran was shot accidentally in his right knee while target 
shooting and was taken to the United States Air Force 
Hospital at Vandenburg Air Force Base.  The bullet had 
penetrated the knee joint and entered the medial aspect of 
the proximal tibia plateau, lodging just beneath the medial 
cortex of the tibia.  There was fluid in the knee joint, but 
it decreased gradually.  There was no arterial or nerve 
involvement.  X-rays showed that the bullet was embedded in 
the tibial condyle.  Surgery was performed to remove the 
bullet.  After the surgery, the veteran was given a splint.  
When it was removed, he began to perform resistive exercises 
and to walk with a crutch while progressively bearing more 
weight.  Approximately one month after he had been wounded, 
he was discharged from the hospital and returned to duty.  He 
continued his exercise and weight-bearing regimen for several 
more months.  At the end of this time, his right quadriceps 
femoris was found to be equal in strength to that of his left 
and capable of a 30-pound lift, his active range of motion in 
his right knee to be normal, and his passive range of motion 
in his right knee to be somewhat limited, especially with 
squatting.  X-rays revealed that a few small fragments of the 
bullet remained in the medial aspect of the right knee, but 
they disclosed no other abnormalities.

Additional x-rays were taken of the veteran's right knee in 
June 1963 and April 1964.  The report of the April 1964 x-
rays identified degenerative changes in the area of the 
gunshot wound.  Both studies disclosed the presence of 
scattered metallic fragments in the region of the medial 
aspect of the knee, specifically, as stated in the April 1964 
report, in the medial portions of the femoral condyle and the 
medial tibial plateau and the adjacent soft tissues.

The report of the veteran's March 1965 discharge examination 
noted the prior gunshot wound and documented that the veteran 
complained of having severe right knee pain in wet weather.  
It was indicated, however, that the residuals of the wound 
were not incapacitating.  The veteran had full range of 
motion in his right knee with mild pain only when rocking 
backward into complete flexion from a kneeling position.  The 
report also observed that the knee bore a 4-inch surgical 
scar.

An orthopedic evaluation dated in April 1965 prior to his 
separation from service found that while the veteran reported 
having right knee pain in wet weather, he had good right knee 
function and was qualified for full duty.  

The veteran presented a claim of entitlement to service 
connection for residuals of the gunshot wound to his right 
knee in November 1980.  Private medical records for the 
period November 1977-May 1980 that were submitted by the 
veteran contained almost no documentation of any problem the 
right knee.  A November 1977 summary by the veteran's regular 
physician did note that the veteran complained that his right 
knee gave him trouble in the cold weather.  

In January 1981, the veteran was afforded a VA compensation 
and pension examination.  The veteran gave a history of 
having worked as a police office from September 1967.  He 
complained of right knee pain, pain radiating down his left 
leg, pain in his back and joints, fatigue and weakness.  The 
examiner found that the veteran had full range of motion in 
his right knee, that he had no fluid in the knee joint, and 
that his ligaments were intact.  Gait was normal and there 
was no reference to any muscle injury or impairment.  
However, the examiner reported that x-rays showed 
degenerative changes in the tibial condyle.  The diagnosis 
entered in the examination report was history of a gunshot 
wound to the right knee.

The veteran next was seen by VA in June 1991, as an 
outpatient at a VAMC, and was also given a VA compensation 
and pension examination in June 1992.  The outpatient 
treatment records for the period June 1991-November 1995 
consistently documented x-ray findings and diagnoses of mild 
degenerative arthritis in the right knee, specifically the 
patella, with the presence of metallic fragments in the 
medial tibial plateau.  Also consistently documented for this 
period were reports by the veteran of having intermittent 
pain in his right knee (which he sometimes described as 
radiating into his leg) after exertion and/or when sitting, 
and of experiencing buckling of the knee.  However, a June 
1991 evaluation found that the veteran had no medial or 
lateral instability of the right knee, nor did subsequent 
treatment records note any such instability.  It was also 
observed in the June 1991 evaluation that the veteran had no 
chondromalacia or effusion in the right knee, and subsequent 
records were consistent with that assessment as well.  The 
outpatient records for this period also disclosed that the 
pain of which the veteran complained was treated successfully 
with ibuprofen and acetaminophen.  

A June 1991 physical therapy record noted that the veteran 
had been prescribed a home exercise program for his knee.  
The June 1992 VA examination findings were consistent with 
the June 1992-November 1995 outpatient treatment records.  
Range of motion was full and complaints were essentially of 
occasional swelling and discomfort.  X-rays taken for the 
examination disclosed mild degenerative joint disease 
involving the right patella but no fluid in the joint and 
recorded the presence of minute metallic bodies in the medial 
femoral condyle and tibial plateau.  Minimal deformity of the 
medial tibial plateau was also noted in the radiology report.  
The veteran was said to have displayed had normal range of 
motion in his right knee on physical examination and normal 
ligament stability on testing.  It was observed that the 
right knee surgical scar was well healed.  There were no 
references to muscle injury.  

The claims file contained Social Security Administration 
records pertaining to an April 1995 determination of 
disability.  The records showed that the veteran was adjudged 
disabled on account of a back condition (ankylosing 
spondylitis) and diabetes mellitus.  The medical 
documentation and a statement submitted by the veteran made 
almost no reference to his right knee condition.  The records 
indicated that the veteran had worked full time as a 
policeman until May 1985 and full time as a security guard or 
private investigator until December 1993.

The current claim for an increased evaluation was presented 
in November 1995.  During a December 1995 rheumatology 
consultation at the Richmond, Virginia VAMC, the veteran was 
found to have some instability of the right knee.  He evinced 
pain on palpation down to the tibia, but there was no warmth 
or erythema over the knee and no indication of joint 
effusion.  The veteran was prescribed a brace and exercises.  
The report of the March 1996 VA examination conducted in 
connection with the claim noted that the veteran complained 
of having muscle spasms since wearing the knee brace, as well 
as of experiencing functional limitations associated with 
right knee instability (e.g., the inability to climb stairs 
without using the handrail) or right knee pain (e.g., the 
inability to carry anything heavy without having pain).  The 
examiner observed that when he did not use the knee brace, 
the veteran walked with a slow and measured gait but 
successfully.  However, the examiner stated that he could not 
detect significant knee instability.  The veteran's range of 
motion in his right knee was reported to be 0-120 degrees.  
The examiner also remarked that there was evidence of atrophy 
of the right quadriceps femoris (quadriceps).

Additional outpatient treatment records from the Richmond, 
Virginia VAMC showed that in March 1996, shortly after the VA 
examination was conducted, the veteran was found during a 
rheumatology consultation to have limitation of both 
extension and flexion of his right knee, but with no swelling 
or crepitus.  A June 1996 rheumatology consultation record 
observed that the veteran's right knee arthritis was 
essentially stable, but with subpatellar thickening of the 
bursa, and reflected that the veteran's treatment still 
called for the use of a knee brace.  An August 1996 
orthopedic treatment record stated a diagnosis of mild 
rheumatoid arthritis of the right knee, particularly in the 
medial compartment.  It was noted that the veteran's range of 
motion in his right knee was 0-90 degrees and that no 
instability, chondromalacia, or effusion was discerned.  The 
outpatient treatment records also revealed that the veteran 
continued to be recommended muscle-strengthening exercises.  
A September 1996 record of a kinesitherapy consultation 
reflected that the veteran was prescribed exercises for the 
strengthening of his right femoris quadriceps after 
demonstrating that he was able to perform them.  The 
consultation was occasioned by the veteran's complaints of 
continuing problems with his right knee, particularly pain in 
the lateral side.  During the consultation, the veteran 
exhibited discomfort with, and mild resistance to, the 
extension of his knee.  

In statements received in mid-1996 the veteran and his wife 
recounted an episode of instability in his right knee, 
resulting in a fall, which occurred after he was pulled by 
his dogs.  

A treatment note dated in February 1997 documented that the 
veteran received an injection for his right knee pain and 
that his diagnosis continued to be mild degenerative joint 
disease.  An August 1997 record indicated that the veteran 
continued to be treated with ibuprofen and acetaminophen for 
pain.  An August 1997 orthopedic evaluation found that the 
veteran had range of motion in his right knee of 5-100 
degrees.  No lateral or medial instability of the right knee 
was found on examination, although crepitus was.  The 
evaluation record indicated that arthroscopy for the right 
knee was considered but was rejected in favor of a 
conservative treatment involving therapeutic exercise.  The 
outpatient treatment records further documented that during 
1998, the veteran continued to complain that he had pain in 
his right knee, both when he was active (e.g., walking) and 
while he was at rest.  The records concerning a June 1998 
orthopedic evaluation stated that x-rays taken at that time 
disclosed mild degenerative joint disease of the right knee 
(as well as the left hip) and noted that the veteran 
complained of having pain when lying down and, to a lesser 
extent, when walking.  It was documented that the veteran had 
a range of motion in his right knee consisting of 10-90 
degrees but displayed significant pain with the last part of 
his extension.  An arterial Doppler study was recommended in 
order that the veteran be assessed for peripheral vascular 
disease.  (A January 1999 treatment note indicated that the 
study was negative for the disease and observed that the 
veteran was having back pain which was affecting his hips and 
legs.)  

In October 1998 the veteran wrote that he had buttock, hip 
and leg pain, and that the doctor who performed the surgery 
to remove the bullet had "severed" a nerve, causing the 
right foot to point at an angle and drag when walking.  

In March 1999, the veteran received a VA joints examination.  
This was supplemented by an examination in May 1999.  The 
veteran informed the examiner in March 1999 that he had pain 
originating in his right knee and back and was experiencing 
difficulty walking.  It was reflected in the March 1999 
examination report that the veteran emphasized his back pain, 
stating that it would arise after he walked approximately 50 
yards and would shoot down to his foot and into his knee, and 
of his right knee pain merely said that it occurred 
occasionally and sometimes would be accompanied by swelling.  
Physical examination disclosed an asymptomatic scar about 3 
cm. in length on the inside of the veteran's right knee.    
The veteran's right knee was found to be stable.  There was 
mild medial joint line tenderness, but with no opening to 
varus-valgus or anterior/posterior.  There was no effusion in 
the right knee joint.  The veteran exhibited active range of 
motion in his right knee consisting of approximately 3-130 
degrees and passive range of motion of approximately 0-135 
degrees.  In the left knee, active range of motion was 0-135 
degrees and passive range of motion was 0-140 degrees.  The 
examiner assessed the group 13 and group 14 muscles of the 
veteran.  Atrophy of the quadriceps femoris bilaterally was 
observed.  Muscle strength was evaluated as good, although 
some weakness of the hamstrings and quadriceps femoris 
bilaterally was noted.  The examiner found that veteran's 
hamstrings were tight bilaterally and that this tightness of 
those tendons prevented the veteran from straightening his 
legs fully when he sat.  X-rays taken for the examination 
disclosed mild degenerative changes of the medial joint space 
in the right knee, with changes on the medial femoral condyle 
and the medial tibial plateau but with good preservation of 
the joint space.  The examiner opined that the veteran had 
been experiencing difficulty in walking largely because of 
back problems, which he stated involved radicular symptoms, 
rather than impairment of the right knee.  The examiner 
indicated that the veteran's quadriceps femoris in each lower 
extremity displayed strength in the range of 4+ to 5.  The 
May 1999 supplemental examination clarified that this 
assessment meant that there was little muscle weakness and 
that what weakness existed was bilateral.  The examiner 
concluded that an assessment of how the veteran's [right 
knee] condition affected his ability to be gainfully employed 
could not be made since the veteran had numerous medical 
problems including ankylosing spondylitis and severe back 
arthritis.  

Additional outpatient treatment records from the Richmond, 
Virginia VAMC were dated in June 1999 and July 1999.  These 
were from the department of rehabilitative medicine.  They 
documented that the veteran reported that his right knee 
would buckle occasionally and that his right leg would rotate 
occasionally when he walked, sometimes causing him to fall.  
It was noted that instead of the knee brace that had been 
prescribed by the rheumatology department, the veteran was 
using a sleeve for his right knee.  The physician recommended 
that the veteran continue to use the sleeve and be re-
evaluated for a brace.  While gait deviation of the right 
foot was noted, it was not attributed to the gunshot wound of 
the right knee.  

II.  Analysis

The veteran has alleged that his right knee disability is 
more severe than contemplated by the 20 percent evaluation 
currently assigned to it.  Thus, the veteran's claim of 
entitlement to an increased evaluation of this disability is 
well grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992); 38 U.S.C.A. § 5107(a).  

In general, disability evaluations are assigned by applying a 
schedule of ratings, which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  VA regulations require, in 
evaluations of a given disability, that disability be viewed 
in relation to its whole recorded history.  See 38 C.F.R. 
§§ 4.1, 4.2 (1999).  When there is a question as to which of 
two ratings should be assigned to a disability, the higher 
rating must be assigned if the disability pictured by the 
record more closely approximates the criteria required by 
that rating.  38 C.F.R. § 4.7 (1999).  All VA regulations 
which the face of the record indicates are potentially 
relevant to the claim for increased evaluation will be 
considered by the Board, whether explicitly raised in the 
record or not, unless their consideration would be arbitrary, 
capricious, or contrary to law.  Schafrath v. Derwinski, 1 
Vet. App. 589, 593 (1991).  

When after a careful review of all available and assembled 
data a reasonable doubt arises regarding the degree of 
disability, such reasonable doubt must be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (1999).  Thus, a claim for 
an increased evaluation of disability will be granted unless 
a preponderance of the evidence of record is against the 
claim.  38 U.S.C.A. § 5107(b).

The history of the veteran's right knee disability has been 
noted.  See Schafrath, 1 Vet. App. 589.  However, in a claim 
for an increased evaluation, the present level of the 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, evidence of record most pertinent 
to the claim will be that bearing on this issue.  

As noted above, the veteran is appealing a March 1996 rating 
action by the RO denying his November 1995 claim for an 
evaluation in excess of 10 percent for his right knee 
disability.  In evaluating this claim, the Board considers 
the veteran to be seeking the maximum benefit allowed by law 
and regulation.  See AB v. Brown, 6 Vet. App. 35 (1993).  The 
veteran has not been granted the maximum evaluation for his 
right knee disability potentially available to him under 
relevant Diagnostic Codes.  Therefore, the increase in the 
evaluation of his right knee condition from 10 percent to 20 
percent by the December 1999 rating decision issued during 
the pendency of this appeal did not conclude the appeal.  Id.

The veteran's right knee disability condition has been rated 
under Diagnostic Code 5257, which pertains generally to 
impairments of the knee and specifically to recurrent 
subluxation or lateral instability of the knee.  A 10 percent 
rating is warranted for a condition that is slight, a 20 
percent rating for one that is moderate, and a 30 percent 
rating for one that is severe.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  In increasing the evaluation of the 
veteran's disability to 20 percent under Diagnostic Code 5257 
in its December 1999 rating decision, the RO implied that all 
of the characteristics of the disability are most 
appropriately considered with reference to this Diagnostic 
Code.  The Board disagrees.  The Board recognizes that the 
veteran has maintained that his right knee is unstable in 
that it seems to buckle under him.  Such contentions about 
one's own symptoms from one who is not shown to be a medical 
authority nevertheless are competent evidence of the matter 
they describe.  See Bruce v. West, 11 Vet. App. 405, 410-11 
(1998), citing Savage v. Gober, 10 Vet. App. 488, 495 (1997).  
However, the evidence of record provided by medical 
authorities in this case indicates that the veteran has, at 
most, only slight instability of the knee.  Furthermore the 
medical evidence shows that the veteran has degenerative 
arthritis in his right knee which is apparent on x-ray and is 
accompanied by painful and limited motion.  The Board finds 
that the veteran's right knee disability should be evaluated 
in a manner that acknowledges the emphasis of the evidence.

The Board notes that the General Counsel of VA has held that 
a claimant who is rated for subluxation or instability of the 
knee under Diagnostic Code 5257 may be eligible for a 
separate evaluation for arthritis under Diagnostic Code 5003.  
See VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 9-98 
(August 14, 1998).  Diagnostic Code 5003 provides, in 
pertinent part, that when degenerative arthritis has been 
established by x-ray findings, it will be rated under 
applicable Diagnostic Codes on the basis of limitation of 
motion of the specific joint(s) involved.  Limitation of 
motion must first be objectively confirmed by findings such 
as swelling, muscle spasm, or satisfactory evidence of 
painful motion.  When limitation of motion has been shown to 
a degree that warrants a noncompensable rating under the 
pertinent Diagnostic Codes, a rating of 10 percent is 
warranted for each major joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under Diagnostic Code 5003.  See 38 C.F.R. §  4.71a, 
Diagnostic Code 5003.  For the purpose of rating disability 
from arthritis, the knee is considered one major joint.  See 
38 C.F.R. § 4.45(f) (1999).  The Diagnostic Codes pertaining 
to limitation of motion of the knee are 5260 (flexion) and 
5261 (extension).  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5260 and 5261.  It has also been held the 10 percent rating 
under Diagnostic Code 5003 based on limitation of motion is 
warranted when there are x-ray findings of arthritis coupled 
with painful motion cognizable under 38 C.F.R. § 4.59 and 
related regulations.  See VAOPGCPREC 23-97 and VAOPGCPREC 9-
98.  Regulation 38 C.F.R. § 4.59 provides that painful motion 
is an important part of the disability represented by 
arthritis.  See 38 C.F.R. § 4.59 (1999).  Both this 
regulation, which pertains to arthritis specifically, and 
38 C.F.R. §§ 4.40 and 4.45, which pertain to the 
musculoskeletal system in general, require consideration of 
functional loss due to pain.  See 38 C.F.R. §§ 4.40, 4.45 
(1999); DeLuca v. Brown, 8 Vet. App. 202, 206 (1999).  
Assessments of arthritis disability in the light of these 
regulations must rate functional loss due to pain at the same 
level as functional loss due to limitation of motion.  See 
VAOPGCPREC 9-98, citing Schafrath v. Derwinski, 1 Vet. App. 
589, 592 (1991); Hicks v. Brown, 8 Vet. App. 417, 421-22 
(1995.  Furthermore, painful motion is to be considered 
limited motion even though a range of motion is possible 
beyond the point where pain sets in.  See Hicks, 8 Vet. App. 
at 422; VAOPGCPREC 9-98.

Applying the foregoing principles to the evidence in this 
case, the Board is of the opinion that the 20 percent 
evaluation of the veteran's right knee disability should be 
re-characterized as a 10 percent rating for subluxation 
and/or instability of the knee under Diagnostic Code 5257 and 
an additional 10 percent rating for degenerative arthritis 
with limitation of motion under Diagnostic Code 5003.  
Beginning in June 1991 the record documents a number of x-ray 
findings of right knee arthritis (all characterizations of 
which classify it as mild except for a December 1997 
treatment note referring to it as severe).  While the veteran 
did not exhibit limitation of range of motion in his right 
knee cognizable under the applicable Diagnostic Codes during 
his March 1999 VA examination, he did so during during 
orthopedic evaluations at the Richmond, Virginia VAMC in June 
1998 and August 1997.  In June 1998, his range of motion was 
10-90 degrees.  Moreover, it was documented in the record of 
the June 1998 evaluation that the veteran exhibited 
significant pain with the last part of his extension.  Such 
findings constitute satisfactory evidence of painful motion, 
as required by Diagnostic Code 5003, and denote limitation of 
motion compensable under Diagnostic Code 5261, where a 10 
percent evaluation is assigned for extension limited to 10 
degrees.  In August 1997, the veteran's right knee range of 
motion was 5-100 degrees.  Such limitation of extension also 
is cognizable under Diagnostic Code 5261, where it warrants a 
noncompensable evaluation.  Therefore, the veteran is 
entitled to a 10 percent evaluation for his right knee 
arthritis under Diagnostic Code 5003 on the basis of 
limitation of motion cognizable under Diagnostic Code 5261 
with pain on motion.  In so rating, the Board is fully aware 
that the medical records do reflect that at least part of the 
right leg pain emanates from the nonservice-connected back 
disorder.  

All manifestations of a gunshot wound affecting different 
body parts must be separately rated, see Esteban v. Brown, 6 
Vet. App. 254 (1994), and the Board has considered carefully 
whether the veteran is entitled to a separate evaluation of 
his right knee disability under the provisions of the rating 
schedule pertaining to the muscles.  The Board notes that 
during the pendency of this appeal, the regulations 
pertaining to the evaluation of muscle disabilities were 
revised.  See 38 C.F.R. §§ 4.55, 4.56, 4.73, Diagnostic Codes 
5313 and 5314 (1999) and 38 C.F.R. §§ 4.47, 4.48, 4.49, 4.50, 
4.51, 4.52, 4.53, 4.54, 4.55, 4.56, 4.72, 4.73, Diagnostic 
Codes 5313 and 5314 (1995).  The record in this case 
demonstrates that the veteran sustained a "through-and-
through" gunshot wound to his right knee during service, 
that is, a deep penetrating wound of short track from a 
single bullet, small shell, or shrapnel fragment, without the 
explosive effect of a high velocity missile.  See 38 C.F.R. 
§ 4.56(d)(2)(i) (1999) and 38 C.F.R. § 4.56(b) (1995).  Under 
both the former and the current regulations, such a gunshot 
wound denotes a muscle disability that is at least 
"moderate," if one exists at all, if there are retained 
metallic fragments in the muscle tissue, as the record in 
this case suggests there may be.  See 38 C.F.R. 
§ 4.56(d)(1)(iii) (1999) and 38 C.F.R. § 4.56(a) (1995).  

Both the former and the current regulations require the 
existence of a muscle injury resulting in a muscle 
disability.  The former regulations provide that muscle 
damage resulting from a through-and-through gunshot wound 
will be rated as at least a moderate muscle disability if 
there are present such factors as a scar indicating 
penetration of the muscle tissue by the missile, signs of 
moderate loss of deep fascia or muscle substance or of 
impairment of muscle tonus, and definite weakness and fatigue 
in comparative tests, and record of consistent complaint from 
the first examination forward of one or more of the 
"cardinal symptoms" of muscle wounds, particularly fatigue 
and fatigue-pain after moderate use, affecting the particular 
functions controlled by the injured muscles  See 38 C.F.R. 
§ 4.56(b) (1995).  Cardinal, or "principal," symptoms of 
muscle injury indicative of muscle disability are defined 
under the former regulations as weakness, undue fatigue-pain, 
and uncertainty or incoordination of movement.  See 38 C.F.R. 
§ 4.50 (1995).  Physical factors associated with those 
symptoms are intermuscular fusing and binding, and welding 
together of fascial planes and aponeurotic sheaths.  Id.  

The current regulations provide that muscle damage resulting 
from a through-and-through gunshot wound will be rated as at 
least a moderate muscle disability if there are present such 
factors as a scar indicating penetration of the muscle tissue 
by the missile, some loss of deep fascia or muscle substance, 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side, and a 
record of consistent complaint of one or more of the 
"cardinal signs and symptoms" of muscle disability as 
defined in § 4.56(c), particularly lowered threshold of 
fatigue after average use, affecting the particular functions 
controlled by the injured muscles.  See 38 C.F.R. §§ 4.56(b), 
4.56(d)(2)(ii) and (iii) (1999).  Cardinal signs and symptoms 
of muscle disability are defined under the current 
regulations as loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination, and 
uncertainty of movement.  See 38 C.F.R. § 4.56 (1999).  

Both the former and the current regulations indicate that the 
function of the muscles claimed to be disabled should be 
compared with that of the same muscles on the sound side of 
the body.

Where the law changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
with respect thereto has been concluded, as is the case here, 
the version more favorable to the appellant will apply absent 
Congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308 (1990).  Moreover, if the current regulations 
are the more favorable, they may be applied retroactively to 
the claimed disability as it existed from, but not before, 
the effective date of those regulations.  See VAOPGCPREC 3-
2000 (April 10, 2000).  The former regulations must be 
applied to the disability as it existed prior to that date.  
Id.  The current regulations concerning the evaluation of 
muscle disabilities have an effective date of July 3, 1997.  
They describe range of symptoms possibly indicative of muscle 
disability that is somewhat more expansive than that 
described in the former regulations:  The current regulations 
add lowered threshold of fatigue and loss of power to the 
symptoms enumerated in the former regulation and eliminate 
the suggestion the former regulation that any fatigue-pain 
should be "undue."  Moreover, as to other factors 
potentially indicative of muscle disability, the current 
regulations, in contrast to the former, do not require that 
any record of consistent complaint of key symptoms start with 
"the first examination " and indicate that only that any 
loss of muscle tonus need not reach the level of 
"moderate."  Thus, the Board finds that current regulations 
are somewhat more favorable to the veteran and will therefore 
apply them when considering the claimed muscle disability as 
it may have existed beginning with the effective date of 
those regulations.  The Board will apply the former 
regulations when considering the claimed muscle disability as 
it may have existed prior to that date (July 3, 1997).

In this case, however, the Board finds that the veteran is 
not entitled to a separate evaluation for a muscle 
disability.  Few of the factors described in the regulations 
as indicative of a muscle disability are present.  The 
service medical records showed that the bullet that hit the 
veteran's right knee entered the medial aspect of the 
proximal tibia plateau and lodged in the tibial condyle.  
There is a suggestion in the service medical and subsequent 
records that some of the metallic fragments from the bullet 
that became embedded in the adjacent bone and soft tissue 
became embedded specifically in muscle tissue.  However, 
there is no indication in any of the medical evidence that 
the veteran sustained any other injury to his muscles.  For 
example, there is no finding of a scar indicating penetration 
of the muscle tissues by the bullet.  See 38 C.F.R. § 4.56(b) 
(1995); also, cf. Myler v. Derwinski, 1 Vet. App. 571, 574 
(1991).  Nor is there a record of consistent complaint "from 
the first examination forward" of cardinal symptoms of a 
muscle wound, particularly fatigue and fatigue-pain after 
moderate use of the muscles in question.  See 38 C.F.R. 
§ 4.56(b) (1995).  

While the veteran complained of weakness and fatigue during 
his January 1981 VA examination, he also complained of right 
knee pain, pain radiating down his left leg, and pain in his 
back and joints, and it cannot be reasonably inferred that 
weakness and fatigue signified a muscle wound or disability.  
Indeed, the service medical records documented that 
approximately one month after he was shot in the right knee, 
the veteran displayed on examination strength in his right 
quadriceps femoris equal to that of his left and sufficient 
to permit him to lift 30 pounds.  Since filing his current 
claim in November 1995, the veteran has exhibited on 
examination no "cardinal signs and symptoms" of a muscle 
disability resulting from his gunshot wound.  See 38 C.F.R. 
§ 4.56 (1999).  

During his March 1999 VA examination, the veteran's muscle 
strength was assessed.  Although slight weakness of the 
hamstrings and the quadriceps femoris was detected, it was 
found to be present bilaterally.  The report of a 
rheumatology examination conducted in December 1995 noted 
that there was evidence of atrophy of the veteran's right 
quadriceps femoris.  However, on the March 1999 VA 
examination, such atrophy also was found to be bilateral, 
that is, affecting the nonservice-connected left side as 
well.  Muscle atrophy and decreased muscle strength are 
encompassed by the symptomatology of muscle disability set 
forth in the applicable regulations.  See id.  However, 
because these findings are bilateral - - rather than 
appearing in the muscles claimed to be disabled when they are 
compared with the same muscles on the sound side of the body, 
as required by the regulations - -they are due to other 
etiology and not probative of the veteran's claim.  In 
addition, the record indicates that the veteran has had some 
difficulty in walking.  This problem, too, is encompassed by 
the symptomatology of muscle disability set forth in the 
regulations.  See id.  However, the physician who conducted 
the March 1999 VA examination opined that the problem was due 
to a back condition of the veteran rather than to any 
disability concerning his right knee.  Therefore, this factor 
as well is not probative of the veteran's claim.  

In view of the foregoing, the Board finds that no muscle 
disability related to the gunshot wound to the veteran's 
right knee is demonstrated by the record.  A separate 
evaluation for a muscle disability therefore is not 
warranted.  

Finally, the Board also notes that while the record indicates 
that the veteran has a surgical scar from the removal of the 
bullet from his right knee, there is no evidence that this 
scar has resulted in any symptoms other than those for which 
he has been evaluated under other Diagnostic Codes.  In fact 
the scar is  repeatedly described as well healed.  Thus, the 
scar may not receive a separate evaluation.  See 38 C.F.R. 
§ 4.14.


ORDER

An increased evaluation for residuals of a gunshot wound to 
the right knee with arthritic changes, currently evaluated in 
combination as 20 percent disabling, is denied.


		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



 

